DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6, 8-16, and 18-21 are presented for examination.  This office action is in response to the amendment filed on 11/6/2020.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
The “main data”, “metadata”, and “memory array” aspects of the invention should be mentioned in the title so that the title is more descriptive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, 8-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Lim) US Patent Application No. 2017/0010817 in view of Newburn et al. (Newburn) US Patent Application No. 2005/0160234.
As to claims 1 and 13, Lim discloses a memory device (Fig. 15 Ref. 400), being electrically connected to a host (Fig. 15, Application para [0209] command) and comprising: a memory circuit (Fig. 15 Ref. 400), comprising: a first memory array (Fig. 15 Ref. 420 and Fig.  21 Ref. 3230), configured to provide a first physical space (Ref. 420 & Ref. 3230, para [0209]); and  5a second memory array (Fig. 15 Ref.440 and Fig. 21 Ref. 3220), configured to provide a second physical space (Fig. 15 Ref.440 and Fig. 21 Ref. 3220, para [0209]) and a memory controller (Fig. 21 Ref. 3211), configured to receive an access command (para [0209]) from the host, wherein the memory controller performs the access command to the first memory 10array when the access command is a first type of command (para [0209] the processor 110 may selectively access the nonvolatile memory device 3220 or the RAM device 3230 through a command CMD, an address ADDR, or a separate signal or separate information”), and the memory controller performs the access command to the second memory array when the access command is a second type of command (para [0209]the processor 110 may selectively access the nonvolatile memory device 3220 or the RAM device 
However, Lim does not specifically disclose the memory controller further comprises at5 least one control logic receives a first main data from the host, stores the first main data to the first memory array, and stores a first metadata indicating storage locations of the first main data to the first memory array.  
	Newburn discloses the memory controller (Fig. 1 Ref 103) further comprises at5 least one control logic (para [0009] managing the process) receives a first main data  from the host, stores (para [0009] store back and para [0051] ‘the memory controller is designed to simply read and write blocks of data in accordance with identifiers or labels assigned by the processor 401. ) the first main data (Fig. 2 System Memory, Data or  Cache, Data) to the first memory array (Ref. 104 or Ref. 102), and stores a first metadata (Fig. 2. System memory, Address or Cache, Tag Set) indicating storage locations of the first main data to the first memory array for the purpose of increasing data access speed. 
One of ordinary skill in the memory art familiar with Lim and looking at Newburn would have recognized that the memory access performance of Lim would have been enhanced by including the memory controller further comprises at5 least one control logic receives a first main data from the host, stores the first main data to the first memory array, and stores a first metadata indicating storage locations of the first main data to the first memory array because it would increase data access speed.  The ability to increase data access speed provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include the memory controller further comprises at5 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the memory controller further comprises at5 least one control logic receives a first main data from the host, stores the first main data to the first memory array, and stores a first metadata indicating storage locations of the first main data to the first memory array as taught by Newburn into the system of Lim for the advantages stated above.   

As to claim 5, Lim and Newburn disclose the invention as claimed above.  Lim further discloses wherein the memory controller comprises: at least one control logic, configured to utilize the first physical space to 15perform the access command when the access command is the first type of command, and utilize the second physical space to perform the access command when the access command is the second type of command (Figs. 15 and 21 and para [0209]).  

As to claim 6, Lim and Newburn disclose the invention as claimed above.  Lim further discloses wherein the memory controller 29File: US14012F0SUNDIAL CONFIDENTIAL further comprises: at least one memory interface circuit, electrically connected to the at least one control logic and the first memory array (Figs. 15 and 21 and para [0209]).    

As to claim 8, Lim and Newburn disclose the invention as claimed above.  Lim further discloses wherein the memory controller 10further comprises: a mapping circuit mapping (para [0067] “A permanent memory aware file system (PM-Aware FS) 142 and a memory management unit mapping table (MMU Mapping) 144.”) electrically connected to the at least one control logic and the first memory array, configured to store a copy of the first metadata (Figs. 15 and 21 and para [0209]).  
Newburn further discloses wherein the memory controller 10further comprises: a mapping circuit (Fig. 2 address and tag set) electrically connected to the at least one control logic and the first memory array, configured to store a copy of the first metadata.  

As to claim 9, Lim and Newburn disclose the invention as claimed above.  Newburn further discloses wherein the at least one control logic acquires a second metadata (Fig. 2 Ref. 106, address and Ref. 108, tag set) indicating storage 15locations of a second main data, acquires the second main data (Fig. 2 Ref. 106, data and Ref. 108, data) from the second physical space according to the second metadata, and transmits the second main data to the host (para [0051] ‘the memory controller is designed to simply read and write blocks of data in accordance with identifiers or labels assigned by the processor 401.).
  
As to claim 10, Lim and Newburn disclose the invention as claimed above.  Lim further discloses wherein the memory controller further comprises a host interface 

As to claims 11 and 20, Lim and Newburn disclose the invention as claimed above.  Lim further discloses wherein the first type of command is a write command (Fig. 15 write operation), and the second type of command is a 5read command (Fig. 15 read operation).  

As to claim 12, Lim and Newburn disclose the invention as claimed above.  Lim further discloses wherein the memory controller performs the second type of command as the access command during the memory controller is performing another access command which is the first type of command (Figs. 15 and 21 and paras [0179-181]).    

As to claim 15, Lim and Newburn disclose the invention as claimed above.  Lim further discloses 10mapping (para [0067] “A permanent memory aware file system (PM-Aware FS) 142 and a memory management unit mapping table (MMU Mapping) 144.”) a first logical section utilized by the host to a first physical section provided by the memory device, and mapping a second logical section utilized by the host to a second physical section provided by the memory device (Figs. 15 and 21 and para [0209]).  

As to claim 16, Lim and Newburn disclose the invention as claimed above.  Lim further discloses wherein the first physical 15section comprises the first physical space, 
 
As to claim 17, Lim and Newburn disclose the invention as claimed above.  Newburn further discloses wherein the step of performing the access command to the first physical space when the access command is the first type of command further comprising receiving a first main data (Fig. 2 System Memory, Data or  Cache, Data & para [0051] ‘the memory controller is designed to simply read and write blocks of data in accordance with identifiers or labels assigned by the processor 401.) from the host; storing the first main data (para [0051] ‘the memory controller is designed to simply read and write blocks of data in accordance with identifiers or labels assigned by the processor 401.) to the first physical space; and storing a first metadata (Fig. 2 System Memory, Address or  Cache, Tag Set) indicating storage locations of the first main data to the first physical space.  
 
As to claim 18, Lim and Newburn disclose the invention as claimed above.  
Lim further discloses a mapping circuit (para [0067] “A permanent memory aware file system (PM-Aware FS) 142 and a memory management unit mapping table (MMU Mapping) 144.”).  Newburn further discloses wherein the memory device comprises and the step of performing the access command to the first physical space when the access command is the first type of command further comprising: storing a copy of the first metadata to the mapping circuit (Fig. 2 System Memory, Address or Cache, Tag Set & 

As to claim 19, Lim and Newburn disclose the invention as claimed above.  Newburn further discloses wherein the step of performing the access command to the second physical space when the access command is the second type of command further comprising: acquiring a second metadata (Fig. 2 Ref. 106, address and Ref. 108, tag set) indicating storage locations of a second main 15data; acquiring the second main data (Fig. 2 Ref. 106, data and Ref. 108, data)  from the second physical space according to the second metadata; and transmitting the second main data to the host (para [0051] ‘the memory controller is designed to simply read and write blocks of data in accordance with identifiers or labels assigned by the processor 401.)

Claims 2-4 and 14, 21 are rejected under  35 U.S.C. 103 as being unpatentable over Lim et al. (Lim) US Patent Application No. 2017/0010817 in view of Newburn et al. (Newburn) US Patent Application No. 2005/0160234 further in view of Kwon et al. (Kwon) US Patent Application No. 2016/0048448.
As to claim 2, Lim and Newburn disclose the invention as claimed the above. 
	Lim further discloses (para [0067] “A permanent memory aware file system (PM-Aware FS) 142 and a memory management unit mapping table (MMU Mapping) 144.”), however, neither Lim nor Newburn specifically discloses wherein the memory controller provides a flash translation layer, wherein 15the flash translation layer maps a logical address to a physical address within the first physical space when the access 
Kwon discloses wherein the memory controller provides a flash translation layer (paras [0018-0021] FTL), wherein 15the flash translation layer maps a logical address (paras [0018-0021] logical address) to a physical address (paras [0018-0021] physical address) within the first physical space when the access command is the first type of command, and 28File: US14012F0SUNDIAL CONFIDENTIALthe flash translation layer maps the logical address to another physical address within the second physical space when the access command is the second type of command (paras [0018-002]) for the purpose of increasing data access speed. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory controller provides a flash translation layer, wherein 15the flash translation layer maps a logical address to a physical address within the first physical space when the access command is the first type of command, and 28File: US14012F0SUNDIAL CONFIDENTIALthe flash translation layer maps the logical address to another physical address within the second physical space when the access command is the second type of command as taught by Kwon into the combined invention of Lim and Newburn for the advantages stated above.

As to claim 3, Lim, Newburn, and Kwon disclose the invention as claimed above.  Lim further discloses wherein 5 a first physical section provided by the 
Kwon further discloses wherein 5the flash translation layer maps a first logical section utilized by the host to a first physical section provided by the memory circuit, and the flash translation layer maps a second logical section utilized by the host to a second physical section provided by the memory circuit (paras [0018-002]).  

As to claim 4, Lim, Newburn, and Kwon disclose the invention as claimed above.  Lim further discloses wherein the first physical 10section comprises the first physical space, and the second physical section comprises the second physical space (Figs. 15 and 21 and para [0209]).    

As to claim 14, Lim, Newburn, and Kwon disclose the invention as claimed above.  Kwon further discloses providing a flash translation layer (paras [0018-0021] FTL); mapping a logical address (paras [0018-0021] logical address) to a physical address (paras [0018-0021] physical address) within the first physical space by the flash translation layer when the access command is the first type 5of command; and mapping the logical address to another physical address within the second physical space by the flash translation layer when the access command is the second type of command (paras [0018-0021]).  

As to claim 21, Lim, Newburn, and Kwon disclose the invention as claimed above.  Lim further discloses wherein the memory controller 5performs the second type of command as the access command during the memory controller is performing another access command which is the first type of command (Figs. 15 and 21 and paras [0179-0181, 0209]).    

Response to Arguments
Applicant's arguments filed on 11/6/20 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 8-11 that the references not teaching the memory controller further comprises at5 least one control logic receives a first main data from the host, stores the first main data to the first memory array, and stores a first metadata indicating storage locations of the first main data to the first memory array have been fully considered but they are not persuasive.   
	Newburn discloses the memory controller (Fig. 1 Ref 103) further comprises at5 least one control logic (para [0009] managing the process) receives a first main data  from the host, stores (para [0009] store back and para [0051] ‘the memory controller is designed to simply read and write blocks of data in accordance with identifiers or labels assigned by the processor 401. ) the first main data (Fig. 2 System Memory, Data or  Cache, Data) to the first memory array (Ref. 104 or Ref. 102), and stores a first metadata (Fig. 2. System memory, Address or Cache, Tag Set) indicating storage locations of the first main data to the first memory array.
Therefore broadly written claims are disclosed by the references cited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).




/HONG C KIM/Primary Examiner, Art Unit 2138